Case: 4:20-cv-01543-RLW Doc. #: 118 Filed: 09/01/21 Page: 1 of 32 PageID #: 6281



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION


DAWN TUCKER, et al.,                                )
                                                    )
                Plaintiffs,                         )
                                                    )
        v.                                          )           No. 4:20-CV-1543 RLW
                                                    )
ETHICON, INC, et al.,                               )
                                                    )
                Defendants.                         )

                                 MEMORANDUM AND ORDER

        This matter is before the Court on the parties’ motions to exclude expert general causation

opinions under Federal Rule of Evidence 702 and Daubert v. Merrell Dow Pharmaceuticals, Inc.,

509 U.S. 579 (1993). (ECF Nos. 84-87, 89, 91, 93.)

I. Factual and Procedural Background

        The Plaintiffs are a married couple who reside in Missouri. On November 15, 2011, Ms.

Dawn Tucker underwent implantation of a Johnson & Johnson Gynecare TVT Secur (“TVT-S”)

pelvic mesh device. The TVT-S device is used to treat stress urinary incontinence. Dr. Jack

Ricketts, M.D., performed the surgery in St. Louis, Missouri.              The Defendants designed,

manufactured, and/or sold the TVT-S. The TVT-S allegedly caused various injuries to Ms.

Tucker, including vaginal pain, pelvic pain, severe pain with intercourse, recurrence of

incontinence, urinary tract infections, urinary frequency and urgency, and urinary retention. (ECF

No. 35-1 at 5-6.) 1 Ms. Tucker alleges that the “bodily injuries related to the mesh often brings

[her] to tears and it has caused a loss of intimacy between” her and her husband, and has diminished



        All references to page numbers refer to the pagination automatically generated by the Court’s
        1

CM/ECF electronic filing system that appears at the top of each page of an electronically filed document.
These do not necessarily correspond to native page numbers on the document.
Case: 4:20-cv-01543-RLW Doc. #: 118 Filed: 09/01/21 Page: 2 of 32 PageID #: 6282



her overall quality of life because of constant pain. (Id. at 6.) Ms. Tucker subsequently underwent

two surgeries to remove or revise the pelvic mesh in 2012 and 2015, both performed in Missouri.

       On September 23, 2016, Plaintiffs filed suit against Defendants on a Short Form Complaint

in a multidistrict ligation (“MDL”), In re: Ethicon, Inc. Pelvic Repair System Products Liability

Litigation, MDL No. 2327, in the United States District Court for the Southern District of West

Virginia. The MDL relates to allegedly defective pelvic mesh products including the TVT-S.

Numerous motions filed in the MDL case were pending at the time the case was transferred to this

Court in October 2020. The Court granted in part and denied in part Defendants’ Motion for Partial

Summary Judgment on February 5, 2021 (ECF No. 82), and largely denied Defendants’ motions

to limit the case-specific opinions and testimony of Plaintiffs’ expert witnesses Dr. Michaels and

Dr. Rosenzweig on March 4, 2021 (ECF No. 95).

       With the parties’ agreement, the Court adopted the MDL Court’s prior orders pertaining to

general expert testimony. See Joint Summary of MDL Rulings on General Daubert Motions (ECF

No. 78) (“Joint Summary”); Order Adopting MDL Court’s Orders Regarding Experts (ECF No.

117). The MDL Court reserved ruling on a number of issues related to the parties’ general

causation experts.    Plaintiffs filed motions to exclude the opinions of Defendants’ general

causation expert witnesses Dr. Brian J. Flynn, M.D., Dr. Salil Khandwala, M.D., and Dr.

Christopher Ramsey, M.D. Defendants filed motions to exclude the opinions of Plaintiffs’

general-causation expert witnesses Dr. Bruce Rosenzweig, M.D., Prof. Dr. Med. Uwe Klinge, Dr.

Paul J. Michaels, M.D., and Dr. Ralph Zipper, M.D.

II. Legal Standards

       The Eighth Circuit recently expounded on the applicable standards for admissibility of

expert testimony under Federal Rule of Evidence 702 and Daubert:

              As the proponent of the expert testimony in question, Plaintiffs have the
       burden to prove its admissibility by a preponderance of the evidence. Lauzon v.
                                                    2
Case: 4:20-cv-01543-RLW Doc. #: 118 Filed: 09/01/21 Page: 3 of 32 PageID #: 6283



      Senco Prods., Inc., 270 F.3d 681, 686 (8th Cir. 2001). Federal Rule of Evidence
      702 governs the admissibility of expert testimony, and under this rule the district
      court is “vested with a gatekeeping function, ensuring that ‘any and all scientific
      testimony or evidence admitted is not only relevant, but reliable.’” Union Pac. R.R.
      v. Progress Rail Servs. Corp., 778 F.3d 704, 709 (8th Cir. 2015) (quoting Daubert
      v. Merrell Dow Pharms., Inc., 509 U.S. 579, 589 (1993)). In exercising this
      gatekeeping function, the district court has “broad discretion,” and “on appeal we
      will not disturb a decision concerning the exclusion of expert testimony absent an
      abuse of that discretion.” Wagner v. Hesston Corp., 450 F.3d 756, 758 (8th Cir.
      2006).

              That said, we have recognized that the “liberal thrust” of Rule 702 regarding
      the admissibility of expert testimony creates “an intriguing juxtaposition with our
      oft-repeated abuse-of-discretion standard of review.” Johnson v. Mead Johnson &
      Co., 754 F.3d 557, 562 (8th Cir. 2014). “While we adhere to this discretionary
      standard for review of the district court’s Rule 702 gatekeeping decision, cases are
      legion that, correctly, under Daubert, call for the liberal admission of expert
      testimony.” Id. (collecting authorities).

               Rule 702’s “screening requirement” has been “boiled down to a three-part
      test.” Id. at 561. First, the testimony must be useful to the finder of fact in deciding
      the ultimate issue of fact, meaning it must be relevant. See id. Second, the expert
      must be qualified to assist the finder of fact. Id. Third, the testimony must be
      reliable or trustworthy in an evidentiary sense. Id. At issue here is the third part of
      this test—whether Plaintiffs’ experts’ proposed testimony meets Rule 702’s
      reliability requirement. “The standard for judging the evidentiary reliability of
      expert evidence is ‘lower than the merits standard of correctness.’” Kuhn v. Wyeth,
      Inc., 686 F.3d 618, 625 (8th Cir. 2012) (quoting In re Paoli R.R. Yard PCB Litig.,
      35 F.3d 717, 744 (3d Cir. 1994)).

               The reliability inquiry is a “flexible” one, with “[m]any factors” bearing on
      it. Daubert, 509 U.S. at 593-94. In Daubert, the Court articulated “four non-
      exclusive factors” relevant to this inquiry. Johnson, 754 F.3d at 562. These factors
      are (1) whether the expert’s theory or technique can be or has been tested, (2)
      whether the theory or technique has been subjected to peer review or publication,
      (3) the known or potential rate of error of the theory or technique, and (4) whether
      the technique or theory is generally accepted. See id.; Peitzmeier v. Hennessy
      Indus., Inc., 97 F.3d 293, 297 (8th Cir. 1996). Factors recognized since Daubert
      include “whether the experts are proposing to testify about matters growing
      naturally and directly out of research they have conducted independent of the
      litigation, or whether they have developed their opinions expressly for purposes of
      testifying.” Daubert v. Merrell Dow Pharms., Inc., 43 F.3d 1311, 1317 (9th Cir.
      1995).

             Additionally, while Daubert instructed that the focus of the reliability
      inquiry “must be solely on principles and methodology, not on the conclusions that
      they generate,” 509 U.S. at 595, the Supreme Court later clarified that “conclusions
      and methodology are not entirely distinct from one another,” Gen. Elec. Co. v.
                                                     3
Case: 4:20-cv-01543-RLW Doc. #: 118 Filed: 09/01/21 Page: 4 of 32 PageID #: 6284



       Joiner, 522 U.S. 136, 146 (1997). Thus, “a district court’s focus on principles and
       methodology need not completely pretermit judicial consideration of an expert’s
       conclusions,” Kuhn, 686 F.3d at 625 (internal quotation marks omitted), and a
       district court may exclude expert testimony if it finds “that there is simply too great
       an analytical gap between the data and the opinion proffered,” Joiner, 522 U.S. at
       146. Or, to put it in the language we have frequently used both before and after
       Daubert and Joiner, a district court may exclude an expert’s opinion if it is “so
       fundamentally unsupported” by its factual basis “that it can offer no assistance to
       the jury.” E.g., Loudermill v. Dow Chem. Co., 863 F.2d 566, 570 (8th Cir. 1988);
       United States v. Finch, 630 F.3d 1057, 1062 (8th Cir. 2011).

               When a district court excludes an expert’s opinion for being fundamentally
       unsupported, yet another “intriguing juxtaposition” is evident in our case law. See
       Johnson, 754 F.3d at 562. On the one hand, we have recognized that we owe
       “significant deference” to the district court’s “determination that expert testimony
       is excessively speculative,” and we “can reverse only if we are convinced that the
       District Court made a clear error of judgment on the basis of the record before it.”
       Grp. Health Plan, Inc. v. Philip Morris USA, Inc., 344 F.3d 753, 760 (8th Cir. 2003)
       (internal quotation marks omitted). On the other hand, we have stated numerous
       times that, “[a]s a general rule, the factual basis of an expert opinion goes to the
       credibility of the testimony, not the admissibility.” E.g., United States v. Coutentos,
       651 F.3d 809, 820 (8th Cir. 2011); see also Klingenberg v. Vulcan Ladder USA,
       LLC, 936 F.3d 824, 829-30 (8th Cir. 2019) (distinguishing cases where we affirmed
       the exclusion of experts’ opinions as too speculative because, in those cases, the
       experts’ opinions were “wholly speculative,” “connected to the facts by only the
       expert’s ipse dixit,” “patent speculation,” “pure conjecture,” and “vague theorizing
       based upon general principles”).

               Thus, excluding an expert’s opinion for being fundamentally unsupported
       is an exception to the general rule that “[g]aps in an expert witness’s . . .
       knowledge” go to weight, not admissibility. See Robinson v. GEICO Gen. Ins., 447
       F.3d 1096, 1100 (8th Cir. 2006); cf. Finch, 630 F.3d at 1062 (“Doubts regarding
       whether an expert’s testimony will be useful should generally be resolved in favor
       of admissibility.” (brackets omitted)). “Vigorous cross-examination, presentation
       of contrary evidence, and careful instruction on the burden of proof are the
       traditional and appropriate means” of addressing “shaky but admissible evidence.”
       Daubert, 509 U.S. at 596.

In re Bair Hugger Forced Air Warming Devices Prod. Liab. Litig. (Amador v. 3M Co.), No. 19-

2899, 2021 WL 3612753, at *4-5, __ F.4th __ (8th Cir. Aug. 16, 2021) (“Amador”) (reversing

district court’s exclusion of plaintiffs’ general-causation medical experts’ opinions in products

liability multidistrict litigation). With these standards in mind, the Court turns to the parties’

motions.

                                                     4
Case: 4:20-cv-01543-RLW Doc. #: 118 Filed: 09/01/21 Page: 5 of 32 PageID #: 6285



III. Plaintiffs’ Daubert Motions as to General Causation Expert Opinions

       A. Dr. Brian J. Flynn, M.D.

       Plaintiffs do not challenge the relevance of Dr. Flynn’s general causation opinions or his

qualifications. As in Amador, Plaintiffs challenge only the reliability of Dr. Flynn’s opinions. The

parties’ Joint Summary identifies two outstanding issues on which the MDL Court reserved ruling:

(1) whether Dr. Flynn’s opinions regarding laser-cut and mechanical-cut mesh are reliable; and (2)

whether Dr. Flynn’s opinions regarding safety and efficacy are reliable.

       Dr. Flynn is a board-certified practicing urologist in Colorado and a Professor of Surgery and

Co-Director of Female and Reconstructive Urology/Urodynamics at the University of Colorado School

of Medicine. He is subspecialty certified in Female Pelvic Medicine and Reconstructive Surgery with

extensive experience in the treatment of stress urinary incontinence (“SUI”) and pelvic organ prolapse

(“POP”), as well as removal of approximately 50 vaginal mesh and sling systems each year. Dr. Flynn

is offered as a defense expert witness and has submitted a lengthy expert report regarding the TVT-S

product used to treat Ms. Tucker.

               1. Laser-Cut versus Mechanical-Cut Mesh Opinion

       Dr. Flynn’s general causation expert report states that he has “used both mechanical-cut

and laser-cut mesh, and clinically there is no difference between the two.” (ECF No. 84-1 at 17-

18.) Plaintiffs move to exclude this testimony, asserting there is no reliable basis for it.

       As a threshold matter, Defendants respond that while Dr. Flynn is qualified to offer

opinions about the cutting of mesh, such opinions are not relevant in this case because they do not

fit the facts of the case. Specifically, Defendants state that Plaintiffs’ expert Dr. Rosenzweig does

not opine in his case-specific report that Ms. Tucker sustained any injuries because the mesh used

in her TVT-S product was cut with a laser, or identify a TVT-S with mechanically cut mesh as a

safer design. Plaintiffs do not respond to this assertion in their Reply. The Court will address


                                                      5
Case: 4:20-cv-01543-RLW Doc. #: 118 Filed: 09/01/21 Page: 6 of 32 PageID #: 6286



Plaintiffs’ arguments, though it is possible the testimony they challenge may turn out to be neither

relevant nor offered at trial. See Concord Boat Corp. v. Brunswick Corp., 207 F.3d 1039, 1056

(8th Cir. 2000) (“Even a theory that might meet certain Daubert factors, such as peer review and

publication, testing, known or potential error rate, and general acceptance, should not be admitted

if it does not apply to the specific facts of the case.”) (citations and footnote omitted).

       Plaintiffs’ first argument is that Dr. Flynn admitted in a deposition he was not an expert

with regard to the topic of laser-cut versus mechanically cut mesh, but now purports to be such an

expert. Plaintiffs’ argument takes the statement out of context. Dr. Flynn was asked whether he

had read what internal Ethicon employees, scientists, and medical directors were saying about the

issues concerning the two types of mesh. (ECF No. 84-4 at 4, Flynn 1/7/15 Dep. 64:7-24.) Dr.

Flynn answered that he was not an Ethicon employee and did not develop the mesh, and his role

in the case was not to discuss the biomechanical data as to differences between the two meshes

because “other people that are experts for Ethicon . . . can probably speak to it better” than he

could. But he testified he is qualified “to answer questions as a physician and clinician with respect

to laser-cut and mechanically-cut [mesh].” (Id. 65:1-25.) Thus, Dr. Flynn did not admit he lacks

expertise to opine on clinical differences between the kinds of mesh. Further, the Court notes the

MDL court rejected the related argument that Dr. Flynn was not qualified to opine on mesh

degradation, pathology, and design. See In re Ethicon, Inc. Pelvic Repair Sys. Prods. Liab. Litig.,

MDL No. 2327, 2016 WL 4556807, at *4 (S.D. W. Va. Aug. 31, 2016) (“Dr. Flynn is a board-

certified urologist, with undergraduate training in biomedical engineering” and his “extensive

clinical experience, combined with [his] review of scientific literature, qualifies [him] to opine on

mesh’s reaction to and effect on the human body”).

       Plaintiffs next argue the opinion should be excluded because Dr. Flynn was unable to

identify specific papers in the scientific literature that distinguish between the types of mesh, and

                                                       6
Case: 4:20-cv-01543-RLW Doc. #: 118 Filed: 09/01/21 Page: 7 of 32 PageID #: 6287



could not identify which mesh was used in any specific study. Plaintiffs also argue that Dr. Flynn’s

testimony he did not observe any substantial difference in outcomes between laser and

mechanically cut mesh in his clinical experience is unreliable because he had to guess how many

Ethicon products he has implanted, he does not know how many of the TVT devices he implanted

were laser cut, he does not keep track of the products involved in revision surgeries, and he has

not reviewed his patient files.

       In a deposition, Dr. Flynn was asked how he has confidence in his opinion that laser-cut

and mechanically cut mesh are both safe and effective, given that no literature has made a head-

to-head comparison of the performance of the two meshes. He responded:

               Well, I’ve implanted over 800 midurethral slings. And I've been using
       midurethral slings since 2004. So I’ve used both mechanical-cut and laser-cut
       mesh. That’s what was taught to me as a resident and fellow and what I
       incorporated in my practice. So from my own clinical experience from 2004 to
       2006, maybe even later, 2008, when using mechanical-cut mesh, I got excellent
       results. I had over 90 percent success with a complication rate of somewhere
       around 2 to 2 and a half percent.
               Later in my practice I switched over to laser-cut mesh [including] the . . .
       TVT-Secur. [A]ll of these products performed quite similarly in terms of having
       efficacy and safety that was very similar to the mechanical-cut.
               So after doing 800 cases, I'm very comfortable commenting on both of the
       meshes. I found the way they resulted in my patients and the outcomes I got were
       quite similar.

(ECF No. 96-2 at 5, Flynn 4/19/16 Dep. 127:24-128:20.)

       Other district courts addressing this issue have concluded that Dr. Flynn’s opinion as to the

two kinds of mesh is sufficiently reliable for purposes of Rule 702 based on his extensive clinical

experience and review of relevant medical literature. See McBroom v. Ethicon, Inc., No. CV-20-

02127-PHX-DGC, 2021 WL 2709292, at *7 (D. Ariz. July 1, 2021) (“Dr. Flynn’s clinical

experience with both laser-cut and mechanical-cut mesh is sufficient to satisfy the threshold

reliability requirements of Rule 702.”); Heinrich v. Ethicon, Inc., No. 2:20-cv-00166-APG-VCF,

2021 WL 1854648, at *3 (D. Nev. May 10, 2021) (“Flynn has explained the bases of his opinion,

                                                     7
Case: 4:20-cv-01543-RLW Doc. #: 118 Filed: 09/01/21 Page: 8 of 32 PageID #: 6288



and it is grounded in the medical literature and his own experience. The fact that he is not a

materials scientist does not preclude him from opining on whether the two cuts have clinically

significant differences.”). This Court agrees with these conclusions.

       Further, “A medical expert need not be able to testify ‘as to exact statistics about his

patients . . . to opine as to the large-scale safety and efficacy’ of a medical device. Winebarger v.

Bos. Sci. Corp., No. 2:13-CV-28892, 2015 WL 1887222, at *34 (S.D. W. Va. Apr. 24, 2015)

(emphasis omitted).” Heinrich, 2021 WL 1854648, at *2. “Rather, such an opinion may be

sufficiently reliable if it is based on the expert’s observations in his own clinical practice that is

‘on par with the findings’ in medical literature the expert cites. Tyree v. Bos. Sci. Corp., 54

F.Supp.3d 501, 585 (S.D. W. Va. 2014), as amended (Oct. 29, 2014) (quotation omitted).” Id.

       Plaintiffs’ various arguments go to the credibility and weight of Dr. Flynn’s testimony and

as such are appropriate for cross-examination, rebuttal expert testimony, and argument to the jury,

but they do not provide a basis under Rule 702 to exclude Dr. Flynn’s opinions as to laser-cut and

mechanically cut mesh.

               2. Safety and Efficacy Opinions

       Dr. Flynn’s general causation expert report includes various opinions on the safety and

efficacy of the TVT-S product that was implanted in Ms. Tucker.

       Plaintiffs state that the MDL Court characterized Dr. Flynn’s review of the medical

literature as “shaky” and “based on a crumbling foundation,” and assert that the MDL Court

“clearly ruled that the medical and scientific literature does not constitute a reliable foundation for

Dr. Ramsey’s [sic] experience[.]” (ECF No. 84 at 8-9.) In a one-page discussion, Judge Goodwin

described Dr. Flynn’s general safety and efficacy opinions as “shaky” to the extent they are based

on medical literature, because he “focused only on medical literature that supported his opinion,

ignoring relevant, contrary medical literature while not explaining his reason for doing so.” In re

                                                      8
Case: 4:20-cv-01543-RLW Doc. #: 118 Filed: 09/01/21 Page: 9 of 32 PageID #: 6289



Ethicon , 2016 WL 4556807, at *3. But the MDL court did not exclude Dr. Flynn’s safety and

efficacy opinions on that basis, contrary to Plaintiffs’ assertion that this was a settled issue, and

applicable Eighth Circuit standards do not support their exclusion.

       The gist of Judge Goodwin’s criticism was that Dr. Flynn cherry-picked the medical

literature. In this context, the Eighth Circuit has explained that “it is not the province of the court

to choose between competing theories when both are supported by reliable scientific evidence.”

Kuhn v. Wyeth, Inc., 686 F.3d 618, 633 (8th Cir. 2012); see also In re Nuvaring Prod. Liab. Litig.,

No. 4:08-MD-1964 RWS, 2013 WL 791835, at *4 (E.D. Mo. Mar. 4, 2013) (“As to cherry picking

data, the Eighth Circuit has recently made clear that such allegations should be left for cross-

examination.”). “‘Vigorous cross-examination, presentation of contrary evidence, and careful

instruction on the burden of proof are the traditional and appropriate means’ of addressing ‘shaky

but admissible evidence.’ Daubert, 509 U.S. at 596.” Amador, 2021 WL 3612753, at *5.

       In addition, the Defendants assert that the MDL Court’s ruling was made in the context of

Dr. Flynn’s expert reports concerning five different devices, and in challenging his opinions the

MDL Plaintiffs focused on his testimony about another device not at issue in this case, not the

TVT-S. In the Wave 1 briefing that was before the MDL Court, the plaintiffs identified only a

single scientific publication related to TVT-S that Dr. Flynn did not consider, a Cochrane review

by Nambiar, et al., titled “Single Incision Sling Operations for Urinary Incontinence in Women.”

(ECF No. 96-5 at 5-6.) Defendants state that subsequently, Dr. Flynn testified he had reviewed

the article and has answered questions about it, 2 included the article on his reliance list, and




       2
         Defendants’ discussion of Dr. Flynn’s testimony includes quoted material from portions of his
deposition taken March 24, 2016 (ECF No. 96 at 7-8). The Court has carefully reviewed the pinpoint
deposition cites (ECF No. 96-7) and does not see the quoted information. The Court conjectures that
Defendants may have cited to the wrong Flynn deposition, and notes that Plaintiffs did not challenge the
quoted testimony or deposition citations.
                                                      9
Case: 4:20-cv-01543-RLW Doc. #: 118 Filed: 09/01/21 Page: 10 of 32 PageID #: 6290



 prepared a November 15, 2018 TVT-S report addendum that addresses the Cochrane review in

 some detail (ECF No. 96-8).

         The Court finds Dr. Flynn’s safety and efficacy opinions are sufficiently reliable to be

 admitted under Rule 702. Plaintiffs’ motion to exclude Dr. Flynn’s general causation opinions will

 be denied in all respects.

         B. Dr. Salil Khandwala, M.D.

         Plaintiffs challenge the reliability of Dr. Khandwala’s general causation opinions. The

 parties’ Joint Summary identifies two outstanding issues on which the MDL Court reserved ruling:

 (1) whether Dr. Khandwala’s opinions on mesh contraction are reliable; and (2) whether Dr.

 Khandwala’s opinions on mesh porosity and stiffness are reliable. (ECF No. 78 at 28.) The parties’

 Joint Summary also states inconsistently, however, that the MDL Court “den[ied] Plaintiff’s challenge

 to Khandwala’s qualifications regarding mesh porosity and stiffness.” (Id. at 20, citing ECF No. 60-

 14 at 6-7, MDL Dkt. No. 2778.)

         Dr. Khandwala is board certified in obstetrics, gynecology, and female pelvic medicine and

 reconstructive surgery. Dr. Khandwala has used polypropylene mesh in more than 1,000 SUI

 procedures and over 800 POP procedures, designed and participated in clinical trials related to pelvic

 reconstructive surgery and pelvic mesh, spoken and published in the fields of urinary incontinence and

 pelvic organ prolapse, and has broad experience teaching in these fields. In addition to his clinical and

 scholarly experience, Dr. Khandwala relied on an extensive review of the medical literature and other

 information in preparing his opinions. (ECF No. 98-3, Dr. Khandwala’s Reliance Materials List.)

                 1. Opinions on Mesh Contraction

         Plaintiffs contend that Dr. Khandwala’s opinions on mesh contraction—which they

 describe as “one solitary sentence of his report that polypropylene mesh does not contract”—are




                                                        10
Case: 4:20-cv-01543-RLW Doc. #: 118 Filed: 09/01/21 Page: 11 of 32 PageID #: 6291



 unreliable and must be excluded. (See ECF No. 85 at 4.) 3 Plaintiffs first challenge the medical

 literature on which Dr. Khandwala relies for his opinion. The MDL Court found, however, “As

 to contraction, Dr. Khandwala’s opinion is supported by ‘extensive clinical experience and his

 analysis of the scientific literature.’” (ECF No. 60-14 at 7.) The Court will not reexamine this

 finding.

         Plaintiffs next argue Dr. Khandwala’s opinion as to mesh contraction is not reliable

 because while he implants and occasionally removes mesh in his clinical practice, he has not

 conducted any testing of explanted mesh to analyze for shrinking or contraction, and draws his

 conclusion based upon “gross observations” and without evidence. Dr. Khandwala is not a

 pathologist, but pathological studies are not required to form a reliable opinion. He explained his

 reliance on numerous scientific resources in arriving at his opinion and further explained his

 observations in clinical experience. (ECF No. 98-1 at 75-80; 115-119; ECF No. 98-3.) Dr.

 Khandwala’s education, training, specialized knowledge, and the fact that his opinions are based

 on his extensive clinical experience and review of the scientific evidence and medical literature,

 render the opinions sufficiently reliable for admission. See McBroom, 2021 WL 27009292, at

 *10-11 (finding Dr. Khandwala’s opinions on mesh contraction reliable and admissible); Mason

 v. Ethicon, Inc., No. 6:20-CV-1078-RBD-DCI, 2021 WL 2580165, at *2 (M.D. Fla. June 10, 2021)

 (“Dr. Khandwala’s extensive experience with vaginal mesh augmentation procedures and reliance

 on numerous studies, is a sufficiently reliable basis to opine on mesh contraction.”).

         A number of courts have admitted expert opinions in comparable circumstances. See In re

 Ethicon, Inc. Pelvic Repair Sys. Prod. Liab. Litig., 2016 WL 4599218, at *3 (S.D.W. Va. Sept. 2,




         3
          Plaintiffs’ characterization of Dr. Khandwala’s expert report fails to recognize that he discusses
 contraction for several pages, and mentions three studies as support for his opinion that TVT-S mesh does
 not contract or shrink. (ECF No. 98-1 at 79-81; Khandwala Expert Report at 76-78.)
                                                         11
Case: 4:20-cv-01543-RLW Doc. #: 118 Filed: 09/01/21 Page: 12 of 32 PageID #: 6292



 2016) (Dr. Khandwala’s “extensive clinical experience qualifies [him] to opine on mesh’s reaction

 to and effect on the human body from a clinical perspective”); Trevino v. Bos. Sci. Corp., No.

 2:13-CV-01617, 2016 WL 2939521, at *44 (S.D. W. Va. May 19, 2016) (“[Dr. Douso] has

 extensive experience with BSC’s products for treating SUI and POP, including use of the . . . mesh

 sling devices. Dr. Douso has had extensive experience teaching minimally invasive surgical

 techniques and procedures to physicians across the United States, including implantation of the

 defendant’s polypropylene mesh devices. Simply because Dr. Douso is not an engineer, chemist,

 or biomechanical expert does not render him unqualified to testify that he has not experienced

 mesh degradation, contraction, or a foreign body response in his practice.”) (internal citations

 omitted); Winebarger, 2015 WL 1887222, at *26 (“[A] urogynecologist’s extensive experience

 with performing mesh implant and explant surgeries can qualify him or her to opine on how the

 product reacts inside the body.”) (citation omitted); In re Bard IVC Filters Prod. Liab. Litig., No.

 MDL 15-02641-PHX DGC, 2017 WL 6554163, at *4 (D. Ariz. Dec. 22, 2017) (“The Court finds

 that the doctors’ knowledge and experience in the field of interventional radiology and the use of

 IVC filters in patients form a sufficient foundation for their opinions.”). The Court will not exclude

 Dr. Khandwala’s opinions on mesh contraction.

                2. Opinions on Mesh Porosity and Stiffness

        The MDL Court denied Plaintiffs’ challenge to “Dr. Khandwala’s qualifications regarding

 mesh porosity and stiffness,” (ECF No. 78 at 20, citing ECF No. 60-14 at 6-7, MDL Dkt. No. 2778),

 but reserved ruling on the reliability of his opinions on porosity and stiffness. (ECF No. 60-14 at 7;

 stating the MDL Plaintiffs’ grounds for excluding Dr. Khandwala’s testimony on mesh porosity and

 stiffness were “unclear”).

        Plaintiffs do not identify Dr. Khandwala’s opinions on the porosity and stiffness of

 Ethicon’s mesh. Plaintiffs assert in a conclusory fashion that the opinions are unreliable because


                                                      12
Case: 4:20-cv-01543-RLW Doc. #: 118 Filed: 09/01/21 Page: 13 of 32 PageID #: 6293



 they are based on Dr. Khandwala’s experience as an implanting surgeon, and rely on limited and

 insufficient data and observation of the mesh with the naked eye. Plaintiffs do not identify any

 relevant data or literature Dr. Khandwala overlooked. As with his opinions on mesh contraction,

 the Court finds Dr. Khandwala’s education, training, specialized knowledge, and the fact that his

 opinions are based on his extensive clinical experience and review of the scientific evidence and

 medical literature, render his opinions on porosity and stiffness sufficiently reliable for admission.

           Plaintiffs’ arguments are appropriate for cross-examination, rebuttal expert testimony, and

 argument to the jury, but they do not provide a basis under Rule 702 to exclude Dr. Khandwala’s

 opinions. Plaintiffs’ motion to exclude Dr. Khandwala’s general causation opinions will be

 denied.

           C. Dr. Christopher Ramsey, M.D.

           Plaintiffs challenge the reliability of Dr. Ramsey’s general causation opinions. The parties’

 Joint Summary identifies one issue on which the MDL Court reserved ruling: whether Dr.

 Ramsey’s opinions on safety and efficacy are reliable. Dr. Ramsey is a board-certified urologist

 and a fellow of the American College of Surgeons who has performed over 1,000 surgeries using

 TVT products to treat SUI, including approximately 400 using the TVT-S product. His experience

 includes “long-term follow up on [his] own patients who have undergone various types of SUI

 surgery.” In re Ethicon, Inc. Pelvic Repair Sys. Prod. Liab. Litig., MDL No. 2327, 2016 WL

 4582227, at *3 (S.D. W. Va. Sept. 1, 2016) (quoting Expert Report of C.E. Ramsey, M.D. at 1-2).

           Plaintiffs do not identify Dr. Ramsey’s safety and efficacy opinions. Defendants state that

 the gravamen of Dr. Ramsey’s opinions about the safety and efficacy of the TVT-S is:

           Based on my extensive experience successfully implanting hundreds of TVT Secur
           slings, my discussion and collaboration with colleagues, my involvement in
           Professional Education events and my ongoing review of the medical literature, I
           can attest to the fact that TVT Secur is safely designed and effective in treating SUI.

 (Ramsey Report at 10.)
                                                        13
Case: 4:20-cv-01543-RLW Doc. #: 118 Filed: 09/01/21 Page: 14 of 32 PageID #: 6294



        On the issue of reliability, Plaintiffs state that the MDL Court characterized Dr. Ramsey’s

 safety and efficacy opinion as “shaky” and based on a “crumbling foundation of medical

 literature.” (ECF No. 86 at 4.) Plaintiffs assert the MDL Court “has ruled that the medical and

 scientific literature does not constitute a reliable foundation for Dr. Ramsey’s experience, [and

 therefore] the only arguable basis for his opinion is his personal experience.” (Id. at 5.) In a one-

 page discussion, Judge Goodwin found Dr. Ramsey was “qualified to offer expert testimony about

 the safety and efficacy of the relevant products because he has extensive experience with mesh

 products,” but reserved ruling as to reliability of his safety and efficacy opinions, in part because

 Dr. Ramsey “focused mostly on medical literature provided by Ethicon, and he ignored articles

 contrary to or calling into question his opinion.” (ECF No. 60-10 at 6.)

        The Court disagrees with Plaintiffs’ assertion that the MDL Court settled the issue whether

 Dr. Ramsey’s literature review can be considered as a basis to support his safety and efficacy

 opinions. Judge Goodwin’s criticism of Dr. Ramsey, similar to his criticism of Dr. Flynn, is that

 he cherry-picked the medical literature. But “it is not the province of the court to choose between

 competing theories when both are supported by reliable scientific evidence.” Kuhn, 686 F.3d at

 633; In re Nuvaring Prod. Liab. Litig., 2013 WL 791835, at *4. “‘Vigorous cross-examination,

 presentation of contrary evidence, and careful instruction on the burden of proof are the traditional

 and appropriate means’ of addressing ‘shaky but admissible evidence.’ Daubert, 509 U.S. at 596.”

 Amador, 2021 WL 3612753, at *5.

        With respect to Dr. Ramsey’s experience as a basis for the reliability of his opinions,

 Plaintiffs argue he is a urologist with a practice devoted 70% to males, and assert he shows “an

 alarming lack of knowledge about information challenging the safety of the TVT-S,” “does not

 approach issues from a scientific perspective,” and his report “treat[s] unproven hypotheses as

 conclusions.” (ECF No. 86 at 5.) Plaintiffs state Dr. Ramsey demonstrates limited knowledge of

                                                      14
Case: 4:20-cv-01543-RLW Doc. #: 118 Filed: 09/01/21 Page: 15 of 32 PageID #: 6295



 safety concerns about TVT products, identifies the TVT-S as his product of choice although it has

 been removed from the market, and discounts published evidence that contradicts his personal

 experience.

        Although the majority of Dr. Ramsey’s practice concerns male patients, he routinely treats

 SUI issues, has performed over 1,000 mesh procedures in addition to others types of surgeries for

 the correction of SUI (including native tissue repairs, cadaveric and porcine fascial slings or

 grafts), and has performed approximately 20 mesh-removal surgeries. Dr. Ramsey has extensive

 clinical experience with treating SUI and with the TVT-S in particular, and his opinions are not

 fundamentally unsupported. The MDL Court found, in rejecting a similar argument, that Dr.

 Ramsey “is amply qualified to discuss the issues in this case.” In re Ethicon, Inc. Pelvic Repair

 Sys. Prod. Liab. Litig., MDL No. 2327, 2017 WL 132165, at *2 (S.D. W. Va. Jan. 12, 2017).

 Under the applicable Eighth Circuit standards for admission of expert opinion testimony on general

 causation, Plaintiffs’ various challenges to Dr. Ramsey’s safety and efficacy opinions go to its

 weight, not admissibility. The issues they raise are appropriate for cross-examination, rebuttal

 expert testimony, and argument to the jury, but do not provide a basis under Rule 702 to exclude

 the opinions.

        Plaintiffs’ motion to exclude Dr. Ramsey’s general causation opinions as to safety and

 efficacy will be denied.

 IV. Defendants’ Daubert Motions as to General Causation Expert Opinions

        A. Dr. Bruce Rosenzweig, M.D.

        Dr. Bruce Rosenzweig, M.D. is a board-certified gynecologist specializing in

 urogynecology, a pelvic-floor surgeon, and an assistant professor of obstetrics and gynecology in

 Chicago, Illinois. Dr. Rosenzweig has performed over 1,000 pelvic floor surgical procedures on

 women with SUI and POP and over 300 surgeries to address complications related to synthetic

                                                    15
Case: 4:20-cv-01543-RLW Doc. #: 118 Filed: 09/01/21 Page: 16 of 32 PageID #: 6296



 mesh devices. He has published numerous articles and given numerous lectures on the treatments

 of urinary incontinence and pelvic organ prolapse. Dr. Rosenzweig was disclosed by Plaintiffs on

 issues of general and specific causation.

        Defendants move to exclude certain of Dr. Rosenzweig’s general causation opinions as

 beyond his expertise, irrelevant, unreliable, or prejudicial. Specifically, Defendants move to

 preclude Dr. Rosenzweig from (1) testifying that non-synthetic mesh procedures are a safer

 alternative; (2) criticizing the manner by which the mesh in the TVT-S was cut; and (3) testifying

 about duties allegedly owed by a manufacturer with respect to (i) adverse event reporting, and (ii)

 physician training.

                1. Opinions that non-synthetic mesh procedures are safer alternatives

        Dr. Rosenzweig intends to opine that the Burch procedure (a traditional surgical procedure

 that does not entail implanting a medical device), autologous slings (using the patient’s own body

 tissues), and allograft slings (using donor tissue) lead to fewer complications than TVT-S for the

 surgical treatment of SUI. Defendants move to exclude these opinions as irrelevant to Plaintiffs’

 design defect claims because these alternative approaches are not medical devices, are not

 alternative designs of synthetic polypropylene mesh medical devices, and do not entail altering the

 design of the TVT-S.

        The Court will deny this aspect of Defendants’ Motion. The parties agree that under

 Missouri law, proof of an alternative design is not required as part of Plaintiffs’ prima facie case

 for design defect. See Smith v. Brown & Williamson Tobacco Corp., 275 S.W.3d 748, 794 (Mo.

 Ct. App. 2008). “Missouri . . . imposes design defect liability if the plaintiff establishes ‘the

 product, as designed, is unreasonably dangerous and therefore “defective”, and that the

 demonstrated defect caused [her] injuries.’ Nesselrode v. Exec. Beechcraft, Inc., 707 S.W.2d 371,



                                                     16
Case: 4:20-cv-01543-RLW Doc. #: 118 Filed: 09/01/21 Page: 17 of 32 PageID #: 6297



 375-76 (Mo. 1986) (en banc) (noting Missouri has adopted Restatement § 402A).” Brinkley v.

 Pfizer, Inc., 772 F.3d 1133, 1140 (8th Cir. 2014).

        “Yet ‘Missouri courts have consistently refused to impose any “judicial definition [of

 unreasonably dangerous] whether derived from consumer expectations, risk-utility, or otherwise.”’

 Id. (quoted cases omitted). “Instead, in Missouri, ‘the concept of unreasonable danger . . . is

 presented to the jury as an ultimate issue without further definition.’ Nesselrode, 707 S.W.2d at

 378. ‘The jury gives this concept content by applying their collective intelligence and experience

 to the broad evidentiary spectrum of facts and circumstances presented by the parties.’ Id.”

 Brinkley, 772 F.3d at 1140. ‘The parties are “entitled to assist the jury in defining the term

 unreasonably dangerous by presenting evidence that the utility of a design outweighs its risks, or

 that consumer expectations were violated, or any other theory of unreasonable dangerousness

 supported by the evidence.”’ Id. (quoted cases omitted).

        Under Missouri law, testimony concerning the availability of safer and more effective

 alternative procedures for treatment of SUI is relevant to Plaintiffs’ claims, which are not limited

 to design defect but also include failure to warn, negligence, recklessness, negligent and fraudulent

 misrepresentation, and violation of the Missouri Merchandising Practices Act. “[W]hether a safer

 alternative exists and whether it would have reduced or eliminated the risk of injury goes to the

 heart of causation and damages.” Dorgan v. Ethicon, Inc., No. 4:20-00529-CV-RK, 2020 WL

 5367062, at *3 (W.D. Mo. Sept. 8, 2020) (applying Missouri law; finding Dr. Rosenzweig’s case-

 specific opinions about safer alternatives admissible). Such evidence would also be relevant to

 demonstrate the TVT-S’s inherent risks, assist the jury in determining whether the risks of the

 TVT-S outweigh its benefits, and rebut any evidence that the TVT-S and similar mesh products

 are the best method (i.e., the “gold standard”) for treating SUI. The Court will not exclude Dr.

 Rosenzweig’s testimony as to alternative procedures.

                                                      17
Case: 4:20-cv-01543-RLW Doc. #: 118 Filed: 09/01/21 Page: 18 of 32 PageID #: 6298



                2. Opinions on laser-cut versus mechanically cut mesh

         Defendants move to exclude Dr. Rosenzweig’s opinions critical of laser-cut mesh on the

 grounds that (1) he criticizes both kinds of mesh, (2) mechanically cut TVT-S mesh was not an

 available option at the time of Ms. Tucker’s implant and Dr. Rosenzweig admitted it was

 impossible for mechanically cut mesh to be placed in a TVT-S product; (3) the opinions are

 irrelevant as no expert in the case has opined that Ms. Tucker sustained any injury as a consequence

 of the way the mesh was cut; and (4) the opinions are unreliable because Dr. Rosenzweig has not

 cited a single study in support of his opinion that mechanically cut mesh is safer than laser-cut

 mesh.

         In his general expert report, Dr. Rosenzweig notes complications with both mechanical and

 laser-cut meshes, specifically, that mechanically cut mesh frays, has particle loss, and deforms,

 and that laser-cut mesh is stiff and rigid. In one deposition, Dr. Rosenzweig testified that a laser-

 cut mesh and a mechanically cut mesh can cause the same complications through different

 mechanisms. (ECF No. 88-7, Rosenzweig 2/4/16 Dep. 245:20-24.) That Dr. Rosenzweig finds

 issues with both methods of cutting mesh does not make his opinions fatally inconsistent or

 unreliable. See McBroom, 2021 WL 2709898, at *19 (citing cases); Geery v. Ethicon, Inc., No.

 6:20-CV-1975-RBD-LRH, 2021 WL 2580144, at *4 (M.D. Fla. Apr. 9, 2021) (citing cases). To

 the extent Defendants believe that Dr. Rosenzweig’s opinions in other cases may have been

 contradictory, this is a matter for cross-examination. McBroom, 2021 WL 2709898, at *19;

 Ellerbee v. Ethicon, Inc., 2021 WL 20110640, at *3 (M.D. Fla. May 20, 2021).

         Plaintiffs state that mechanically cut mesh was available and used by Ethicon in other mid-

 urethral slings when the TVT-S was produced, but it chose to use only laser-cut mesh for the TVT-

 S. Plaintiffs assert that the safety of the laser-cut mesh used in the TVT-S implanted in Ms. Tucker

 is relevant regardless of its safety relative to mechanically cut mesh, as Ethicon internal documents

                                                      18
Case: 4:20-cv-01543-RLW Doc. #: 118 Filed: 09/01/21 Page: 19 of 32 PageID #: 6299



 noted the laser-cut mesh “was about three times stiffer than the machine-cut TVT mesh,” and Dr.

 Rosenzweig opines that using laser-cut mesh for the TVT-S worked in combination with its short

 length to make the product unreasonably dangerous. (ECF No. 101-3, Rosenzweig Report at 4-5,

 14-15, 77-78.) The Court finds Defendants’ second and third arguments are not a basis to exclude

 Dr. Rosenzweig’s opinions.

         Finally, Dr. Rosenzweig does not need to cite a study that mechanically cut mesh is safer

 that laser-cut mesh, because he does not offer such an opinion. 4 Dr. Rosenzweig’s opinions about

 the methods of cutting mesh are based on his experience. Rosenzweig Report at 15 (“Based on

 my experience, training, review of the literature, and review of Ethicon’s internal documents, the

 laser cut mesh in the TVT Exact is defective because it is too stiff and rigid.”). Dr. Rosenzweig’s

 clinical experience with both laser-cut and mechanical-cut mesh is sufficient to satisfy the

 threshold reliability requirements of Rule 702. See Geery, 2021 WL 2580144, at *4; Laderbush

 v. Ethicon, Inc., No. 20-cv-62-JD, 2020 WL 3000981, at *2 (D.N.H. June 4, 2020). The Court

 will not exclude Dr. Rosenzweig’s opinions about laser-cut mesh.

                 3. Adverse event reporting

         Defendants state that the MDL Court’s Wave 1 ruling excluded Dr. Rosenzweig’s

 “opinions about Ethicon’s compliance with or violation of the FDA’s labeling and adverse event

 reporting regulations[.]” In re Ethicon Inc. Pelvic Repair Sys. Prod. Liab. Litig., 2016 WL

 8788207, at *6 (S.D.W. Va. Aug. 26, 2016). Defendants ask the Court to “confirm this ruling to

 encompass all of Dr. Rosenzweig’s adverse event reporting opinions, regardless of whether they



         4
           See Defendants’ Response in Opposition to Plaintiffs’ Motion to Exclude or Limit the Opinions
 and Testimony of Brian Flynn, M.D. (ECF No. 96 at 3) (“Significantly, Dr. Rosenzweig (who is also
 Plaintiffs’ case-specific expert) does not opine in his case-specific report that Plaintiff Dawn Tucker
 sustained any injuries because the mesh was cut with a laser. Doc. 88-9, Rosenzweig Case-Specific Rpt.
 Even if he did, his report does not identify a TVT Secur with a mesh cut differently as a safer alternative
 design. See id.”)
                                                        19
Case: 4:20-cv-01543-RLW Doc. #: 118 Filed: 09/01/21 Page: 20 of 32 PageID #: 6300



 are specific to compliance with FDA regulations.” (ECF No. 88 at 10.) Plaintiffs respond that

 Defendants have not identified any specific opinions in Dr. Rosenzweig’s report about adverse

 event reporting that they believe were left unaddressed by the MDL Court and, as a result, Plaintiffs

 are not “in a position to respond with regard to Dr. Rosenzweig’s expertise or methods in arriving

 at any opinions at issue.” (ECF No. 101 at 12-13.) Defendants reply that they are “simply asking

 to preclude [Dr. Rosenzweig] from suggesting to the jury that ‘Ethicon’s collection and reporting

 of adverse events and complications to physicians and patients was incomplete, inaccurate and

 misleading’ or that Ethicon deviated from the standard of care applicable to a medical device

 manufacturer as it relates to handling adverse event reports.” (ECF No. 112 at 5, quoting

 Rosenzweig Report, ECF No. 101-3 at 69.)

         In its Wave 1 ruling, the MDL Court stated it had “repeatedly excluded evidence regarding

 the FDA’s section 510(k) clearance process in these MDLs . . . . [because] the probative value of

 evidence related to section 510(k) was substantially outweighed by its possible prejudicial impact

 under Rule 403.” In re Ethicon, 2016 WL 8788207, at *6. “Delving into complex and lengthy

 testimony about regulatory compliance could inflate the perceived importance of compliance and

 lead jurors ‘to erroneously conclude that regulatory compliance proved safety.’” Id. (quoted case

 omitted). With respect to Dr. Rosenzweig’s opinions, the MDL Court held:

         Accordingly, expert testimony related to the section 510(k) process, including
         subsequent enforcement actions and discussion of the information Ethicon did or did
         not submit in its section 510(k) application, is EXCLUDED. For the same reasons,
         opinions about Ethicon’s compliance with or violation of the FDA’s labeling and
         adverse event reporting regulations are EXCLUDED. In addition to representing
         inappropriate legal conclusions, such testimony is not helpful to the jury in
         determining the facts at issue in these cases and runs the risk of misleading the jury
         and confusing the issues. Insofar as this Motion challenges the FDA-related
         testimony discussed here, the Motion is GRANTED.

 Id. at *6.



                                                      20
Case: 4:20-cv-01543-RLW Doc. #: 118 Filed: 09/01/21 Page: 21 of 32 PageID #: 6301



            This Court adopted the MDL Court’s ruling on Dr. Rosenzweig’s opinions as to Ethicon’s

 compliance with or violation of the FDA’s adverse event reporting regulations. (ECF No. 117 at

 2.) But it will deny this aspect of Defendants’ motion without prejudice, as Defendants fail to

 identify the specific opinions they seek to exclude and offer no supporting legal arguments or

 citations. As a result, the Court does not know if the challenged opinions fall within the scope of

 the MDL Court’s express ruling or, if not, whether the MDL Court’s reasoning applies to the

 opinions. If Dr. Rosenzweig references any particular adverse event reports to support other

 opinions, Defendants may object as appropriate at trial.

                   4. Physician training

            Defendants seek to exclude Dr. Rosenzweig’s opinions that Ethicon did not properly train

 physicians regarding the use of TVT-S. Defendants contend that Dr. Rosenzweig is not qualified

 to testify about what level of training a medical device manufacturer should provide, and that his

 opinions are based on a narrative summary of documents rather than any special expertise.

 Defendants also contend that Dr. Rosenzweig’s opinions as to physician training are irrelevant and

 prejudicial as neither he nor any other expert claims that Ms. Tucker’s implanting surgeon was not

 competent or appropriately trained. Defendants assert that any of Dr. Rosenzweig’s opinions about

 training should be limited to a discussion of “the risks of implanting mesh and whether Defendants’

 product materials raise those risks, but he may not offer testimony about ‘what information should

 or should not be included in an [Instructions for Use]’ or other similar materials.” (ECF No. 88 at

 11, quoting Walker v. Ethicon, Inc., No. 12-CV-1801, 2017 WL 2992301, at *6 (N.D. Ill. June 22,

 2017). 5



           The Walker case Defendants cite concerned a different expert, Dr. Shull. The MDL Court ruled
            5

 that Dr. Shull could not testify about what information should be included in an IFU. In contrast, the MDL
 Court denied the Defendants’ challenge to Dr. Rosenzweig’s opinion that the TVT-S IFU should have
 included certain warnings. (ECF No. 60-1 at 7-8.)
                                                          21
Case: 4:20-cv-01543-RLW Doc. #: 118 Filed: 09/01/21 Page: 22 of 32 PageID #: 6302



        Plaintiffs respond that while the MDL Court did not address whether Dr. Rosenzweig was

 qualified to testify that Ethicon provided inadequate training to physicians on the use of the TVT-

 S, it considered this argument with respect to other pelvic mesh products and determined it was an

 issue best reserved for trial. Plaintiffs assert that Dr. Rosenzweig has performed thousands of

 surgeries and many involved medical devices which he was trained to use by the manufacturer.

 Plaintiffs contend that as a skilled surgeon who has undergone training by device manufacturers,

 Dr. Rosenzweig has the necessary expertise to opine as to whether the surgeon training on

 implantation of the TVT-S was adequate to achieve competence in using the device. Plaintiffs

 assert that the TVT-S

        has unique issues when it comes to physician training which further makes Dr.
        Rosenzweig’s opinions regarding physician training admissible. Ethicon prepared
        what it called a “Cookbook” after launching the TVT-Secur with additional “tips
        and tricks” to help physicians implant the TVT-Secur. However, Ethicon failed to
        include the information from the “Cookbook” in its instructions for use and chose
        to only provide the information to certain physicians. Plaintiff’s implanting surgeon,
        Dr. Jack Ricketts, was never provided the “Cookbook” by Ethicon.

 (ECF No. 101 at 14.)

        Defendants reply that the opinions concerning physician training are irrelevant and

 prejudicial, and that Plaintiffs do not deny Dr. Rosenzweig opined in his case-specific report that

 Ms. Tucker’s implanting physician’s “care and treatment of Ms. Tucker met the standard of care.”

 (ECF No. 112 at 6.)

        The MDL Court has excluded proposed opinions regarding physician training and

 competency, concluding these opinions were irrelevant. See Wise v. C.R. Bard Inc., No. 2:12-cv-

 1378, 2015 WL 521202, at *13 (S.D. W. Va. Feb. 7, 2015) (citing Sanchez v. Boston Scientific

 Corp., No. 2:12-cv-5762, 2014 WL 4851989, at *32 (S.D. W. Va. Sept. 29, 2014)). A number of

 district courts have found no reason to depart from this reasoning and have excluded Dr.

 Rosenzweig’s opinions as to physician training.           See Heinrich v. Ethicon, Inc., No.

                                                     22
Case: 4:20-cv-01543-RLW Doc. #: 118 Filed: 09/01/21 Page: 23 of 32 PageID #: 6303



 220CV00166APGVCF, 2021 WL 2290996, at *4 (D. Nev. June 4, 2021) (“Dr. Rosenzweig may

 not opine that Dr. Hsieh was inadequately trained because Heinrich has not shown that anyone

 will opine that Dr. Hsieh was inadequately trained or that he improperly implanted the TVT-S.

 Consequently, whether the defendants failed to train Dr. Hsieh is irrelevant to the issues in this

 case because there is no evidence that any failure to train led to Heinrich’s injuries.”); Ellerbee,

 2021 WL 2010641, at *3 (excluding the opinions as irrelevant); Geery, 2021 WL 2580144, at *4

 (“absent some showing that Ethicon’s training is relevant to this case, the Court precludes Dr.

 Rosenzweig’s opinion on physician training.”). The MDL Court also excluded an earlier opinion

 of Dr. Rosenzweig’s that Ethicon failed to provide adequate training to physicians regarding the

 use of the separate TVT-O product, describing it as a narrative review of corporate documents

 which was not helpful to the jury, and unreliable because Dr. Rosenzweig failed to describe the

 basis for his opinion that Ethicon’s training was inadequate. Edwards v. Ethicon, Inc., No. 2:12-

 CV-09972, 2014 WL 3361923, at *10 (S.D. W. Va. July 8, 2014).

        The Court finds that Dr. Rosenzweig is qualified to render opinions about physician

 training because he testified to his qualifications and the basis of his conclusion that Ethicon

 provided inadequate training, and he has trained other physicians in surgical techniques. That said,

 Plaintiffs have not articulated a single issue or claim that such testimony may be relevant to in this

 case. In the absence of a showing that Ethicon’s physician training is relevant to the facts of this

 case, the Court will exclude Dr. Rosenzweig’s training opinions. See Daubert, 509 U.S. at 590.

 If the relevance of physician training comes up at trial, Plaintiffs may move to revisit the issue.

        B. Prof. Dr. Med. Uwe Klinge

        Plaintiffs disclosed Professor Dr. Med. Uwe Klinge on issues of general causation. Dr.

 Klinge is a German biomaterial researcher whose former surgical practice focused on hernia repair.

 The MDL Court stated that “he has implanted and studied the Prolene mesh used in the TVT many

                                                      23
Case: 4:20-cv-01543-RLW Doc. #: 118 Filed: 09/01/21 Page: 24 of 32 PageID #: 6304



 times” and “is the author or co-author of ‘over 100’ peer-reviewed publications which involve

 hernia and/or surgical mesh.” In re Ethicon, Inc. Pelvic Repair Sys. Prod. Liab. Litig., 2014 WL

 186872, at *8 (S.D. W. Va. Jan. 15, 2014). Dr. Klinge’s work experience includes ten years as a

 consultant to Ethicon, from 1994 to 2004, during which time he performed hundreds of studies on

 the Prolene mesh used by Ethicon in nearly all of its SUI and POP products. Dr. Klinge has

 studied, tested, and been published numerous times in peer-reviewed literature on the design

 properties of the Prolene mesh used in Ethicon’s TVT meshes.

        Defendants seek to exclude Dr. Klinge’s opinion that:

                There are alternative design characteristics that would be safer in a woman’s
        pelvic tissues as a treatment for incontinence than some of the design characteristics
        of the Prolene mesh in TVT. One such safe alternative design would be a mesh
        product with less material and larger distance between the mesh fibers (Ethicon’s
        Ultrapro mesh has 3-5mm between the fibers and has a weight of 25g/m2).

 (ECF No. 90-1 at 37, Expert Report of Uwe Klinge.)

        Defendants do not challenge Dr. Klinge’s qualifications but move to exclude his opinions

 about alternative designs as unreliable and speculative on the grounds they are unsupported by

 testing or scientific literature. Defendants contend Dr. Klinge does not “identify even a single

 clinical study to prove the safety and efficacy of a mid-urethral sling using Ultrapro.” (ECF No. 90

 at 5-6.) Defendants also contend Dr. Klinge’s alternative design opinions contradict his previous

 testimony.

        Another district court commented in facing similar arguments, “Given Dr. Klinge’s

 qualifications and experience, it is arguable that his experience-based opinions would be reliable

 in the absence of support from peer-reviewed studies.” Williams v. Ethicon, Inc., No. 5:20-CV-

 234 (MTT), 2021 WL 1087808, at *5 (M.D. Ga. Mar. 22, 2021)). That said, contrary to

 Defendants’ assertion, Dr. Klinge testified in a 2015 deposition that the Ultrapro mesh design is

 superior to the Prolene mesh design, and cited a supporting scientific study:

                                                     24
Case: 4:20-cv-01543-RLW Doc. #: 118 Filed: 09/01/21 Page: 25 of 32 PageID #: 6305



        The Ultrapro in its present form, or with these huge pores with this material
        reduction, has of course advantages in comparison to the Prolene material in regard
        to the tissue response. There has been a Turkish study clearly showing that it can
        be used as an alternative . . . for treatment of stress urinary incontinence.

 (ECF No. 90-4 at 25, Klinge 10/5/2015 Dep. 91:7-17). The referenced study, which is in Dr.

 Klinge’s reliance materials, is Okulu, E., et al., (2013), “Use of three types of synthetic mesh

 material in sling surgery. A prospective randomized clinical trial evaluating effectiveness and

 complications,” Scandinavian J. of Urology, 2013, 47:217-224 (the “Okulu study”). The Okulu

 study concluded that “Ultrapro mesh can be used in sling surgery due to its higher success rates,

 and its lower vaginal and urethral extrusion and de novo urgency rates, which have also been

 shown in clinical studies.” Further, Dr. Klinge explains in a comprehensive discussion in his

 expert report the basis for his opinion that lighter weight, large-pore mesh is safer than Prolene,

 supported by citation to numerous peer-reviewed published articles, his research and experience,

 Ethicon documents, and deposition testimony. (Klinge Report, ECF No. 90-1 at 9-29.)

        Ethicon replies that the Okulu study cannot provide a reliable basis for Dr. Klinge’s opinion

 because it analyzed Ultrapro and Prolene meshes when used in a different urinary stress

 incontinence surgery known as a “double-forced sling.” The study is relevant, however, to show

 that Ultrapro mesh results in fewer complications than Prolene mesh in some SUI procedures.

 “For example, the Okulu study concluded Ultrapro mesh incorporated with tissue more

 successfully because of its ‘macropores,’ which is the point of Dr. Klinge’s opinion.” Williams,

 2021 WL 1087808, at *5. The Okulu study supports Dr. Klinge’s opinions that Ultrapro is a safer

 alternative. A number of courts have concluded that Dr. Klinge’s opinion that the Ultrapro mesh

 is safer than the mesh used in the TVT products because of its characteristics is not speculative.

 See Williams, 2021 WL 1087808, at *4-5; Geery, 2021 WL 2580144, at *5; Laderbush, 2020 WL

 3001958, at *2.


                                                     25
Case: 4:20-cv-01543-RLW Doc. #: 118 Filed: 09/01/21 Page: 26 of 32 PageID #: 6306



         To the extent Dr. Klinge has testified he has some reservations about the use of Ultrapro,

 or that he would not want polypropylene mesh including Ultrapro in his own body, these are

 matters for cross-examination and not a basis for exclusion under Rule 702. See Williams, 2021

 WL 1087808, at *5 (citing Winebarger, 2015 WL 1887222, at *10 (alleged “[c]ontradictions in

 testimony should be address on cross-examination”; citing Daubert, 509 U.S. at 596) (“Vigorous

 cross-examination, presentation of contrary evidence, and careful instruction on the burden of

 proof are the traditional and appropriate means of attacking shaky but admissible evidence.”)).

         Finally, Defendants’ citation to the decision in Willet v. Johnson & Johnson, 465 F.Supp.3d

 895, 908-10 (S.D. Iowa 2020), does not warrant a different result. Willet is not binding on this

 Court and is distinguishable because it applied Iowa law, which has adopted the “reasonable

 alternative design/risk utility” test of the Restatement (Third) of Torts: Product Liability, §§ 1 and

 2 (1998). 6 Id. at 904. The Missouri Supreme Court has “expressly disavowed” and declined to

 adopt the Restatement (Third) risk-utility test. Rodriguez v. Suzuki Motor Corp., 996 S.W.2d 47,

 65 (Mo. 1999) (en banc) (citing Nesselrode, 707 S.W.2d at 377-78).                    Willet is therefore

 unpersuasive. In addition, Willet concerned the testimony of a different expert, Dr. Zipper, who

 offered case-specific rather than general causation opinions.              As the Eighth Circuit has

 emphasized, the standard for admissibility of general causation opinions in particular is “lower

 than the merits standard of correctness.” Amador, 2021 3612753, at *13 (citing Kuhn, 686 F.3d

 at 625).



         6
           “The Third Products Restatement section 2, as adopted [by the Iowa Supreme Court], requires
 plaintiffs in design defect cases to demonstrate the existence of a reasonable alternative design.” Scott v.
 Dutton-Lainson Co., 774 N.W.2d 501, 506 (Iowa 2009) (citing Restatement (Third), § 2(b)). The plaintiff
 must also show that the alternative design could have been practically adopted at the time of sale or
 distribution and that the omission of the alternative design caused the product to be not reasonably safe.
 Nationwide Agribusiness Ins. Co. v. SMA Elevator Constr. Inc., 816 F.Supp.2d 631, 658 n.7 (N.D. Iowa
 2011) (citing, among other sources, Restatement (Third), § 2(b)). See also Newman v. Ford Motor Co.,
 975 S.W.2d 147, 152-53 (Mo. 1998) (en banc) (describing the Restatement (Third)’s risk-utility test).
                                                          26
Case: 4:20-cv-01543-RLW Doc. #: 118 Filed: 09/01/21 Page: 27 of 32 PageID #: 6307



        In sum, Dr. Klinge’s opinions regarding safer alternative designs are sufficiently reliable

 for purposes of Rule 702. Defendants’ motion will be denied.

        C. Dr. Paul J. Michaels, M.D.

        Dr. Paul J. Michaels, M.D. was disclosed by Plaintiffs on issues of both general and

 specific causation. His general causation opinions are at issue here. Dr. Michaels is a pathologist

 who is board certified in anatomic pathology, clinical pathology, and cytopathology.            “A

 pathologist is a clinician who provides diagnoses for patient care based on the examination of

 specimens they receive and relevant clinical information.” Eghnayem v. Bos. Sci. Corp., 57

 F.Supp.3d 658, 712 (S.D. W. Va. 2014). Defendants do not challenge Dr. Michaels’ qualifications

 or the relevance of his testimony but move to exclude his general causation opinions on alternative

 designs to Ethicon’s mesh products as unreliable.

        In his general expert report, Dr. Michaels discusses alternative mesh designs that he

 contends do not present the same risks as the polypropylene in the TVT-S product. Dr. Michaels

 states that mesh made of absorbable material and mesh with larger pore sizes (size between

 filaments) have better incorporation into surrounding tissue than mesh with non-absorbable

 material and smaller pore sizes. (ECF No. 92-1 at 3-4.) He cites to numerous scientific studies to

 support his opinions. (Id.)

        Defendants argue Dr. Michaels’ opinion is unreliable because his discussion of alternative

 designs is unsupported by testing or scientific literature demonstrating that his proposed

 alternatives are safer than or at least as effective as the TVT-S. “Dr. Michaels need not conduct

 the testing when he bases his opinion on his experience and the medical literature.” Geery, 2021

 WL 2580144, at *4 (citing Katsiafas v. C.R. Bard, Inc., No. 2:19-cv-822-FtM-60MRM, 2020 WL

 1808895, at *3 (M.D. Fla. Apr. 9, 2020)). Defendants assert that Dr. Michaels does not identify a

 single clinical study to prove the safety and efficacy of a device used to treat SUI composed of

                                                     27
Case: 4:20-cv-01543-RLW Doc. #: 118 Filed: 09/01/21 Page: 28 of 32 PageID #: 6308



 alternate materials. “But Dr. Michaels describes, with citations in support, how a pathological

 response to synthetic grafts depends on the properties of the graft, such as mesh absorbability, pore

 size, and weight. [(ECF No. 100-1 at 3-4.)]” Geery, 2021 WL 2580144, at *5 (citing Williams,

 2021 WL 1087808, at *7). And Dr. Michaels further states that, based on cited studies, lightweight

 large pore meshes “have a favorable host response” with “better tissue integration with less

 inflammation and scar fibrosis[.]” (ECF No. 100-1 at 4.)

         Defendants’ reliance on Willet v. Johnson & Johnson, 465 F.Supp.3d 895, does not warrant

 exclusion for the reasons discussed above. In addition, the standard for admissibility of general

 causation opinions in particular is “lower than the merits standard of correctness.” Amador, 2021

 3612753, at *13 (citing Kuhn, 686 F.3d at 625). Defendants’ motion will be denied.

         D. Dr. Ralph Zipper, M.D.

         Dr. Zipper was disclosed by Plaintiffs as a general causation expert. Dr. Zipper is a pelvic

 surgeon and urogynecologist. Defendants move to exclude Dr. Zipper’s opinions about (1) what

 the TVT-S Instructions for Use (“IFU”) should or should not include, and (2) alternative surgical

 procedures and alternative designs.

                 1. Opinions on the TVT-S IFU

         Plaintiffs intend to offer Dr. Zipper’s testimony that the TVT-S’s IFU was defective and

 failed to provide adequate warnings and information to treating surgeons. Defendants move to

 exclude this testimony, stating that the MDL Court excluded Dr. Zipper’s opinions on the

 adequacy of the IFUs of mesh products Prosima and Prolift in Wave 1 on the basis that he lacked

 the necessary qualifications to opine on product warnings. 7 Specifically, the MDL Court ruled




         7
          Dr. Zipper offered general opinions concerning the TVT-S product for the first time in Wave 6 of
 the MDL. Defendants moved to exclude the new opinions but the MDL Court never adjudicated those
 challenges.
                                                       28
Case: 4:20-cv-01543-RLW Doc. #: 118 Filed: 09/01/21 Page: 29 of 32 PageID #: 6309



 that “a urogynecologist may testify about the specific risks of implanting mesh and whether those

 risks appeared on the relevant IFU, [but] must possess additional expertise to offer expert

 testimony about what information should or should not be included in an IFU.” In re Ethicon, Inc.

 Pelvic Repair Sys. Prod. Liab. Litig., 2016 WL 4944991, at *3 (S.D. W. Va. Sept. 1, 2016). The

 MDL Court concluded, “Dr. Zipper does not possess the additional expertise to offer expert

 testimony about what an IFU should or should not include.” Id. at *3.

        Defendants assert that many of Dr. Zipper’s opinions on the TVT-S IFU duplicate his

 excluded opinions, and his curriculum vitae and prior deposition testimony reveal insufficient

 experience in preparing a medical device IFU and no training concerning FDA regulations related

 to developing warnings or labeling. Defendants contend the Court should exclude Dr. Zipper’s

 opinions as to the TVT-S IFU in accordance with the MDL Court’s Wave 1 ruling.

        Plaintiffs respond that the MDL Court itself indicated it would revisit issues if there was a

 change in circumstances. Plaintiffs contend that since the time of the MDL Court’s ruling, Dr.

 Zipper has “gained meaningful experience in drafting IFUs for medical devices, including drafting

 the language regarding safety issues, risks, warnings, efficacy analysis and validation” in his role

 as an “industry executive of two medical device companies.” (ECF No. 102 at 8.) In support,

 Plaintiffs cite to Dr. Zipper’s expert report dated July 27, 2017 (ECF No. 102-2) and deposition

 testimony of October 27, 2017 (ECF No. 102-5 at 94:22-96:1).

        The Court has reviewed the cited portions of Dr. Zipper’s expert report and deposition

 testimony, which have not been supplemented since 2017, and finds they do not provide a basis

 for departing from the MDL Court’s ruling. Defendants’ motion to exclude Dr. Zipper’s IFU

 opinions will be granted.




                                                     29
Case: 4:20-cv-01543-RLW Doc. #: 118 Filed: 09/01/21 Page: 30 of 32 PageID #: 6310



                  2. Opinions on alternative surgical procedures and alternative designs

           Defendants move to exclude Dr. Zipper’s opinion that “natural tissue, native tissue surgery

 [such as MMK and Burch Procedure] is more likely than not safer and better in the long run, if not

 in the short run” for treatment of SUI than the TVT-S. Defendants assert this opinion concerns

 alternative treatments for SUI, not alternative designs to the TVT-S, and as such is irrelevant and

 inadmissible to establish a safer design of the TVT-S product. The Court will deny this motion

 for the reasons discussed above with respect to Dr. Rosenzweig’s similar testimony.

           Defendants also move to exclude Dr. Zipper’s opinion that the lightweight, large pore

 Ultrapro mesh was a “safer alternative” to Prolene mesh, on the grounds that no Ultrapro product

 was available on the market to treat SUI and there is no safety data to prove the opinion.

 Defendants contend that Dr. Zipper’s testimony “does not link his conclusions to the analysis, if

 any, that he performed to determine that an SUI device made of Ultrapro is indeed safer or

 feasible,” and state that he testified a TVT-S made of Ultrapro would still be defective. (ECF 94

 at 10.)

           While the MDL Court did not address this issue as to Dr. Zipper, it found Dr. Rosenzweig’s

 opinion that Ultrapro was a safer alternative design for mesh products to be reliable. In re Ethicon,

 Inc. Pelvic Repair Sys. Prod. Liab. Litig., No. MDL 2327, 2020 WL 1061091, at *4 (S.D. W. Va.

 Feb. 13, 2020). Dr. Zipper similarly has extensive experience with surgical mesh, and relies upon

 similar methodology in reaching his opinion, including assessment of peer-reviewed scientific and

 medical literature, internal company documents, and deposition testimony of Ethicon’s employees.

 As discussed above with respect to Dr. Klinge, Dr. Zipper’s opinion that lighter weight, large-pore

 mesh is safer than Prolene is supported by citation to numerous peer-reviewed published articles

 in the scientific and medical literature; by Ethicon’s own analysis of contraction and tissue

 integration of Prolene, Prolene Soft, and Ultrapro meshes which found that Ultrapro contracted the

                                                       30
Case: 4:20-cv-01543-RLW Doc. #: 118 Filed: 09/01/21 Page: 31 of 32 PageID #: 6311



 least; and by the Okulu study listed in Dr. Zipper’s reliance materials which shows that Ultrapro

 mesh results in fewer complications than Prolene mesh in some SUI procedures.

        Dr. Zipper’s statement that the TVT-S would still be a defective product if made with

 Ultrapro is not a basis to exclude the opinion. He testified that use of Ultrapro rather than Prolene

 would have a substantial chance of reducing complications associated with fibrosis, contraction,

 and pain. (ECF No. 94-4 at 22-23, Zipper Dep. 10/27/2017, 81:15-82:1.) In rejecting a comparable

 argument, the MDL Court stated, “[W]hether an alternative device has few complications is surely

 related to whether the alternative is safer.” In re Ethicon, 2020 WL 1061091, at *4. This is a

 matter for cross-examination.      See Amador, 2021 WL 3612753, at *5 (“Vigorous cross-

 examination, presentation of contrary evidence, and careful instruction on the burden of proof are

 the traditional and appropriate means of attacking shaky but admissible evidence.”) (quoting

 Daubert, 509 U.S. at 596).

        Finally, Defendants’ citation to the decision in Willet, 465 F.Supp.3d at 908-10, does not

 warrant a different result. As previously stated, Willet is not binding on this Court and is

 distinguishable and unpersuasive because it applied Iowa law—which differs significantly from

 Missouri law as to a plaintiff’s prima facie case—to Dr. Zipper’s case-specific opinions, rather

 than the general causation opinions at issue here. As the Eighth Circuit has emphasized, the

 standard for admissibility of general causation opinions in particular is “lower than the merits

 standard of correctness.” Amador, 2021 WL 3612753, at *13 (citing Kuhn, 686 F.3d at 625).

 V. Conclusion

        For the foregoing reasons, Plaintiffs’ Motions to exclude or limit the opinions and

 testimony of Defendants’ general causation experts are denied, and Defendants Ethicon, Inc. and

 Johnson & Johnson’s Motions to exclude or limit the opinions and testimony of Plaintiffs’ general

 causation experts are granted in part and denied in part, as set forth above.

                                                      31
Case: 4:20-cv-01543-RLW Doc. #: 118 Filed: 09/01/21 Page: 32 of 32 PageID #: 6312



        Accordingly,

        IT IS HEREBY ORDERED that Plaintiffs’ Daubert Motion to Exclude or Limit the

 Opinions and Testimony of Brian J. Flynn, M.D., is DENIED. (ECF No. 84)

        IT IS FURTHER ORDERED that Plaintiffs’ Daubert Motion to Exclude or Limit the

 Opinions and Testimony of Salil Khandwala, M.D., is DENIED. (ECF No. 85)

        IT IS FURTHER ORDERED that Plaintiffs’ Daubert Motion to Exclude or Limit the

 Opinions and Testimony of Christopher Ramsey, M.D., is DENIED. (ECF No. 86)

        IT IS FURTHER ORDERED that Defendants Ethicon, Inc. and Johnson & Johnson’s

 Renewed Motion to Limit the Opinions of Bruce Rosenzweig, M.D. is DENIED without

 prejudice as to opinions regarding adverse reporting events; is GRANTED as to opinions

 regarding physician training, although this may be revisited at trial; and is otherwise DENIED.

 (ECF No. 87)

        IT IS FURTHER ORDERED that Defendants Ethicon, Inc. and Johnson & Johnson’s

 Motion to Limit Testimony of Prof. Dr. Med. Uwe Klinge is DENIED. (ECF No. 89)

        IT IS FURTHER ORDERED that Defendants Ethicon, Inc. and Johnson & Johnson’s

 Motion to Exclude the Opinions and Testimony of Paul J. Michaels, M.D., is DENIED. (ECF No.

 91)

        IT IS FURTHER ORDERED that Defendants Ethicon, Inc. and Johnson & Johnson’s

 Motion to Exclude General-Causation Testimony of Ralph Zipper, M.D. is GRANTED as to

 opinions about the TVT Secur Instructions For Use, and is otherwise DENIED. (ECF No. 93).



                                                __________________________________
                                                RONNIE L. WHITE
                                                UNITED STATES DISTRICT JUDGE


 Dated this 1st day of September, 2021.
                                                   32
